Citation Nr: 0702108	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-10 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from January 1953 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The case returns to the 
Board following a remand to the RO in July 2004.  

The issue of entitlement to an initial compensable disability 
rating for bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence of a chronic low back disorder 
in service or for years thereafter, and no competent, 
probative evidence of a nexus between the veteran's current 
low back disorder and his period of active service from 
January 1953 to February 1973.


CONCLUSION OF LAW

A chronic low back disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).    

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for a low back disorder. Id.  Specifically, service medical 
records do not reveal a chronic low back disorder in service.  
The veteran contends that he first injured his back in 
November 1958 when he fell down stairs on a barracks ship and 
has experienced chronic pain ever since.  This assertion is 
contradicted by a November 1958 transfer summary, which 
indicates that the veteran fell while drinking in town.  
Approximately one hour after the fall, the veteran began 
feeling nauseous and was diagnosed with acute appendicitis, 
undergoing an appendectomy and splenectomy shortly after.  

The record does reveal several isolated complaints of back 
pain in service.  For instance, the veteran complained of 
pain in the right upper quadrant of his back with pain 
radiating around to his right chest and sternum area on two 
occasions in September 1965.  Similarly, the veteran 
complained of some low grade back ache (at about L2-S1 in the 
right costovertebral angle) in February and March 1968; 
repeated examinations suggested that the veteran did not 
suffer from vertebral or paravertebral muscular symptoms or 
signs and it was believed that the veteran suffered from a 
chronic urinary tract infection, although intravenous 
pyelograms performed in March and April of 1968 were within 
normal limits.  He complained of non-specific back pain in 
February and March of 1971.  He was also treated for pain and 
tenderness over the distal end of the 11th rib in March 1972, 
although he was found fit for duty.  His separation 
examination in January 1973 did not note any back problems.  
Given the isolated and nonspecific complaints of back pain 
together with the normal examination at separation from 
service, the evidence clearly fails to establish the presence 
of a chronic low back disability during service.  38 C.F.R. § 
3.303(b).  

However, because low back pain was seen in service, the Board 
must also consider whether service connection may be 
established based on continuity of symptomatology after 
service. Id.  The veteran has essentially asserted that he 
had recurrent episodes of low back pain ever since his fall 
in November 1958.  However, the first post-service 
documentations of back pain are in a radiology report and 
private outpatient treatment reports dated in September 1997.  
Therefore, despite the veteran's allegations, the Board finds 
that the objective medical evidence fails to demonstrate 
continuous post-service low back symptoms. Id.    

Finally, the Board finds that the competent, probative 
evidence of record does not establish a nexus between the 
veteran's current low back disorder and his period of active 
service.  The Board emphasizes that the veteran's personal 
belief or opinion that his current low back problems are 
related to service is not competent evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Similarly, the veteran's 
reported history of back injury, recorded by his private 
physicians, is not competent evidence of a nexus to service.  
By letter dated July 2003, the veteran's private physician, 
Dr. M. C. Molleston, M.D., indicated that the veteran suffers 
from disc herniations at L2-3, L3-4, and L4-5 as well as 
severe spinal stenosis, which the physician opined are 
disabling and consistent with the veteran's alleged 1958 back 
injury.  However, medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

The veteran was afforded a VA spine examination in March 2005 
to determine the nature and etiology of his current back 
disorder.  The March 2005 report discussed the veteran's 
service medical records and post-service private medical 
records.  The VA examiner opined that it did not appear that 
Dr. Molleston had the benefit of having access to the 
veteran's service medical records at the time his opinion was 
formulated.  The VA examiner diagnosed the veteran with 
postoperative multilevel decompressive laminectomy and spinal 
fusion secondary to severe lumbar stenosis; however, based 
upon all of the available evidence of record, the examiner 
felt it would be speculative to assert that the development 
of this decompressive laminectomy and fusion is related to 
the back complaints in service.  The VA physician repeated 
this position in April 2006 when he opined that, since the 
veteran retired from the service in 1973 and was not 
evaluated by the VA until 1997, there are no records 
available to enable him to substantiate or establish 
continuity of treatment or chronicity of a condition.  In the 
absence of such medical documentation, the VA physician 
opined that he could not resolve the issue without resort to 
mere speculation; thus, it is not as likely as not that the 
veteran's current low back disorder can be related to his 
complaints of low back pain in service.  This opinion, which 
is based on a complete review of the veteran's record, is 
afforded great weight and probative value.  See Madden v. 
Gober, 125 F.3d 1477 (Fed. Cir. 1997) (the Board has a duty 
to analyze the credibility and probative value of the 
evidence of record).

The Board must also note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, the Board finds, as explained 
above, that the March 2006 and April 2006 VA medical opinions 
are more probative on the issue of whether the current low 
back disorder is in any way related to service.  In 
conclusion, absent evidence of chronic disorder in service, 
continuous symptoms thereafter, or a nexus between service 
and the current low back disorder, the Board finds that the 
preponderance of the evidence is against service connection 
for a low back disorder.  38 U.S.C.A. § 5107(b).  The appeal 
is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
February 2001, October 2001, January 2003, February 2003, and 
July 2004 as well as information provided in the July 2002 
statement of the case and December 2003 and June 2006 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the July 2002 statement of the case and December 
2003 and June 2006 supplemental statements of the case 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the February 2002 and February 2003 
rating decisions, Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the veteran was provided with such notice by 
letter dated July 2004.  Accordingly, the Board finds that 
the RO has provided all required notice.  38 U.S.C.A. § 
5103(a), 38 C.F.R. §  3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was not notified of what 
type of information and evidence was needed to substantiate 
his claim for an increased rating and the requirements for 
establishing an effective date for any award based on his 
claim.  Despite the inadequate notice provided to the veteran 
on these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes above that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service records, VA treatment records, private 
medical records, and several VA examinations.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided 
additional private medical records and lay statements in the 
form of written statements and testimony at his DRO hearing 
in October 2002.  By correspondence dated January 2004, the 
veteran indicated that he had no further evidence to present 
in support of his claims.  As there is no indication or 
allegation that additional pertinent evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for a low back disorder is denied.


REMAND

In this case, the veteran appealed the initial noncompensable 
(zero percent) rating assigned when the RO granted service 
connection for bilateral hearing loss in February 2003.  When 
there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (on a claim for an 
original or an increased rating remains in controversy when 
less than the maximum available benefit is awarded).  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the veteran claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).

The veteran had his only VA audiometric examination in 
February 2003, although he was later tested in April 2003 by 
the VA Audiology Clinic when receiving his hearing aids.  By 
correspondence dated September 2003, the veteran asserted 
that his hearing loss had worsened since the time of his 
initial rating in February 2003.  In order to ensure that the 
veteran's disability is rated properly, and to comply with 
the duty to assist, the Board finds that a remand is needed 
to secure a current VA examination.

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the veteran 
to be scheduled for an audiometric 
examination to determine the current 
severity of his service-connected 
bilateral hearing loss.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for his claim.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the claim.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


